El Juez Asociado Señob Todd, Jb.,
emitió la opinión del tribunal.
Las mociones presentadas por los apelados solicitando la desestimación de estos recursos fueron vistas conjuntamente y en la misma forma las resolveremos en esta-opinión.
Aparece de la certificación expedida por el secretario de la Corte de Distrito de Ponce en el recurso 8671 que la Corte Municipal de Ponce declaró sin lugar una querella sobre cobro de salarios radicada por Julio Pérez contra Marcos *594Puente, Paciendo negocios bajo el nombre de “M. Puente & Co.” Apeló el querellante para ante la Corte de Distrito de Ponce y celebrado un juicio de novo se dictó sentencia el 15 de diciembre de 1942 declarando con lugar la querella y con-denando al querellado a pagar al querellante $1699.06. El 16 de diciembre el secretario de la corte inferior notificó al abogado de récord del querellado, Lie. Felipe Colón Díaz, con copia de la sentencia y el mismo día el secretario archivó en los autos copia de dicha notificación. El 13 de enero de 1943 el querellado radicó en la corte inferior y notificó al quere-llante su escrito de apelación en este caso.
De la certificación expedida por el secretario en el re-curso núm. 8672, aparece que la Corte Municipal de Ponce declaró con lugar otra querella sobre cobro de salarios, en sus dos primeras causas de acción y sin lugar en cuanto a la tercera y que habiendo ambas partes apelado para ante la Corte de Distrito de Ponce y celebrado el juicio de novo dictó dicha corte sentencia el 15 de diciembre de 1942 en la misma forma en que lo había hecho la corte municipal y con-denó al querellado a pagar al querellante la suma de $2,527.24.
El mismo día, 15 de diciembre, el secretario de la corte inferior notificó al abogado de récord del querellado, Lie. Felipe Colón Díaz, con copia de la sentencia y archivó en los autos copia de dicha notificación. El día 13 de enero de 1943 el querellado radicó en la corte inferior y notificó al quere-llante su escrito de apelación en este caso.
En sus mociones solicitando la desestimación de estos re-cursos alega el apelado que esta Corte Suprema carece de jurisdicción para conocer de los mismos porque:
“El término, que tenía el querellado para apelar, tratándose de una sentencia de una corte de distrito dictada en apelación inter-puesta contra resolución de una corto inferior, es de quince (15) días (Art. 295, Inc. 2, Código de Enjuiciamiento Civil; Vázqùez Prada v. Martinó, 46 D.P.R. 305 y Bianchi v. Bianchi, 40 (sic) D.P.R. 751) que empezaron a correr desde la fecha del archivo de dicha no-tificación de sentencia con los autos, o sea en 16 de diciembre de 1942 *595y terminaron en 31 de diciembre de 1942 (en el recurso 8671 y un día antes en el 8672). Ese término es aplicable a los casos de cobro de salarios tramitados conforme a la Ley núm. 10 de 1917 (II) según Padró v. A. N. Saab & Co., 51 D.P.R. 950.” (Intercalado subrayado nuestro.)
El querellado apelante se lia opuesto por escrito a las desestimaciones solicitadas alegando lo siguiente:
“Se acepta por esta parte querellada de que el artículo .295 del Código de Enjuiciamiento Civil en su párrafo segundo solamente concede 15 días para apelar de una sentencia dictada en apelación de la corte municipal para ante úna corte de distrito; pero, en con-trario alega esta parte querellada, de que el artículo 295 de] Código de Enjuiciamiento Civil de Puerto Eico, código éste que fué promul-gado en 1904, la intención del legislador fué única y exclusivamente al limitar dicho término de 15 días, el de que entonces las sentencias de las cortes municipales no podían exceder de $500 incluyendo in-tereses. La Ley núm. 10 de 1917 que autoriza estas acciones en cobro de salarios en las cortes municipales de Puerto Eico, o en cualquier cuantía aún excediendo de $500 como últimamente ha resuelto esta Hon. Corte, es posterior a la aprobación del Código de Enjuiciamiento Civil y la intención del legislador no podía ser la de limitar apela-ciones en acciones de esta clase al término de 15 días, cuando se trata de una cuantía mayor de $500 como en el caso que nos ocupa.”
La interpretación que quiere darle el apelante al artículo 295 del Código de Enjuiciamiento Civil po puede prevalecer. Es cierto que cuando fué aprobado dicho Código en el año 1904 las cortes municipales sólo podían intervenir en casos en los que la cuantía envuelta no excediera de $500, pero el hecho de que la Legislatura por la Ley núm. 10 de 1917 con-firiera jurisdicción extraordinaria para conocer de casos en que el querellante reclamara “cualquier suma” no puede in-terpretarse en el sentido de que tuvo la intención de enmen-dar implícitamnte el procedimiento apelativo prescrito en el inciso dos del artículo 295 que dispone que podrá estable-cerse apelación para ante el Tribunal Supremo: “De una sentencia de una corte de distrito dictada en apelación in-terpuesta contra resolución de una corte inferior, dentro de *596los guiñes diets d6spu.es de registrada dicha sentencia, si el valor de la cosa reclamada o cuantía de la sentencia sin com-prender frutos o intereses, excediera de trescientos dólares.” (Bastardillas nuestras.)
Por el contrario, ese precepto expresamente dispone que procede la apelación para ante esta Corte Suprema cuando la cuantía de la sentencia “excediera de trescientos dólares” y si la Legislatura concedió jurisdicción -extraordinaria a las cortes municipales en estos casos, cualquiera que fuera la suma reclamada, según resolvimos en el caso de J. L. Wiewall & Co., S. en C. v. Hon. José N. Quiñones, etc., 61 D.P.R. 456 el término de quince días es el aplicable y no el de treinta que provee el inciso 1 del artículo 295, supra.
Ya en el caso de Padró v. A. N. Saab & Co., 51 D.P.R. 950 se resolvió en un per curiam que el inciso 2 del artículo 295, supra, era aplicable a los casos provistos en la Lej^ núm. 10 de 1917, al desestimar una apelación en la que la cuantía envuelta era menor de trescientos dólares. En el caso de Collazo v. Corte, 61 D.P.R. 291, también resolvimos que to-dos los casos bajo la Ley núm. 10 de 1917, excepto las recla-maciones agrícolas, son apelables para anteesta Corte bajo el inciso 2 del artículo 295, supra, si la cuantía excede de trescientos dólares. El razonamiento del apelante no nos convence de -que debamos variar la jurisprudencia sentada en dichos casos. Es éste otro aspecto de los distintos pro-blemas que surgen de la aplicación de la Ley núm. 10 de 1917 que sólo pueden ser remediados por acción legislativa.
Arguye, por último, el apelante que la notificación de la sentencia en la corte inferior se hizo a “Marcos Puente” y no a “Marcos Puente haciendo negocios bajo el nombre de M. Puente & Co.” que es la verdadera parte demandada y perjudicada.
Carece de méritos la cuestión. En primer término, la notificación se hizo al “Lie. Felipe Colón Díaz, Ponce, P. R.” por ser el representante de la parte perjudicada, apareciendo *597de la certificación del secretario que dicho letrado fué el aho-gado del querellado en estos casos, y la sección 2 de la Ley de 9 de marzo de 1911 dispone que será deber del secretario enviar “a la parte perjudicada o a su abogado” la notifica-ción de la sentencia. Y eso fué lo que hizo dicho funcio-nario.
El hecho de que en el título de la notificación se hiciera constar que las partes eran: “Julio Pérez, demandante v. Marcos Puente, demandado” y se omitiera la frase “haciendo negocios bajo el nombre de M. Puente & Co.” no es un error sustancial que afecte la validez de dicha notificación.

Se declaran .con lugar las mociones y en su consecuencia se desestiman los recursos.

El Juez Asociado Sr. De Jesús no intervino.